DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear what is meant by the rotational angle of the drum about the drum axis, since the drum extends all around the axis and drum does not turn with relation to the axis.  For the purposes of examination, this is considered  to be the angle of the plate about the axis.
Claim 31 recites the limitation "the carrier material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the carrier material pieces or the carrier material web.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22-27, 29, and 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Noferini et al.(WO 2019/215547).
Noferini et al. discloses a device for turning articles in a plant for making diapers, the device comprising a drum configured to rotate about an axis(17), at last one plate spaced from the axis and coupled to the drum(7) having a suction face(Pg. 9, ll. 29-31), and the plate having a vertical axis that runs radially with respect to the drum axis(7a). The plate receives a part with a first orientation in a first region, transports it to a second location along a transfer path that runs in a circumferential direction while rotating the plate about the vertical axis during transport, and outputs it with a second orientation. The plate rocks side to side during transfer(Figures 7-9) results in a non-linear compensation movement.  Because of the rocking, the ends of the plate move in a radial direction, meaning the compensation movement has a radial component.
Regarding claim 18, the plate has a movement component in the circumferential direction.(Figures 7-9)
Regarding claim 19, since the plate rocks at a specific location around the axis of the drum, the progress of the compensation movement is dependent on the location of the plate around the drum.
Regarding claim 20, the plate is connected(coupled) to the drum.(Figure 7)
Regarding claim 22, the plate rotates about an axis 14a which is parallel with but not the same axis as the drum axis.
Regarding claim 23, the plates are evenly spaced apart.(Figure 3)
Regarding claim 24, the plate is planar in both orientations.(Figures 3, 7-9)
Regarding claim 25, since the plate is flat and the setpoint transfer path is circular, the plate face does not run along the path.
Regarding claim 27, the drum has a drive shaft(13).
Regarding claim 29, the drum has a plurality of identical plates.(Figure 3)
Regarding claim 30, the drum is part of a diaper manufacturing line.(Pg. 1, ll. 6-9)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noferini et al. as applied to claim 30 above.
Noferini et al. discloses a cutter for cutting the sanitary pieces(6) and discloses applying the cut sanitary pieces to two continuous webs which are fed parallel to one another(carrier webs).(Pg. 6, ll. 4-9)  The reference does not disclose cutting the carrier webs.  However, the apparatus is intended to make diapers, and diapers are not used as a continuous line.  It would have been obvious to one of ordinary skill in the art at the time of filing to cut the carrier web as otherwise the diapers would not be useable.
Claim(s) 17, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al.(US Publication 2020/0345559) in view of Noferini et al.
  Inoue et al. discloses a diaper manufacturing line comprises a first transport roll for feeding crotch material at a first speed, a cutting roll which is configured to rotate at a second speed to cut the sanitary web into pieces, a turning device which rotates at the second speed and rotates the cut pieces 90 degrees, a repitch unit(30) which rotates at a third speed, a carrier roll which rotates at the thirds speed on which the carrier webs are located.(Figure 2)  The reference does not disclose a turning device which has a non-linear compensation movement.  Noferini et al. discloses a device for turning articles in a plant for making diapers, the device comprising a drum configured to rotate about an axis(17), at last one plate spaced from the axis and coupled to the drum(7) having a suction face(Pg. 9, ll. 29-31), and the plate having a vertical axis that runs radially with respect to the drum axis(7a). The plate receives a part with a first orientation in a first region, transports it to a second location along a transfer path that runs in a circumferential direction while rotating the plate about the vertical axis during transport, and outputs it with a second orientation. The plate rocks side to side during transfer(Figures 7-9) results in a non-linear compensation movement.  Because of the rocking, the ends of the plate move in a radial direction, meaning the compensation movement has a radial component.  It would have been obvious to one of ordinary skill in the art at the time of filing to use the turning portion of the apparatus of Noferini et al. in place of the turning apparatus of Inoue et al. since this allows the tangential speed of the device to equal the sum of the pad oscillation and the rotational speed.(Pg. 2, ll. 1-25)   Inoue et al. shows cutting the carrier web.(Figure 1B)
Allowable Subject Matter
Claims 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 21, the prior art of record does not teach or clearly suggest the plate being coupled to a cam disk by means of a guide member with the compensation being due to the coupling of the plate to the cam disk via the guide member.  Regarding claim 28, the prior art of record does not teach or clearly suggest the drum having two disks at an angle to the rotational axis both of which the plate is coupled to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746